Appeal from a judgment of the Supreme Court (O’Brien, III, J.), entered December 29, 2003 in Chemung County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition.
Petitioner commenced this CPLR article 78 proceeding challenging a May 2003 determination placing him in administrative segregation while confined at Elmira Correctional Facility in Chemung County. In November 2003, during the pendency of this proceeding, petitioner was transferred to Southport Correctional Facility in Chemung County. As a result, respondents moved to dismiss the petition as moot. Supreme Court granted the motion, and this appeal ensued.
Respondents have withdrawn their objection and concede that that portion of the petition seeking expungement of all references in petitioner’s institutional record to his placement in administrative segregation is not rendered moot by petitioner’s transfer to Southport Correctional Facility. We agree (see Matter of Torres v Hodges, 285 AD2d 985, 986 [2001]; Matter of Cross v Selsky, 271 AD2d 815, 816 [2000]). However, because respon*993dents have not served an answer to the petition and the record is inadequate to permit meaningful review of petitioner’s claim, the matter must be remitted to Supreme Court for this purpose (see e.g. Matter of Lugo v Goord, 306 AD2d 717, 718 [2003]; Matter of Pena v Goord, 263 AD2d 690, 691 [1999]).
Cardona, P.J., Mercure, Peters, Lahtinen and Kane, JJ., concur. Ordered that the judgment is modified, on the law, without costs, by reversing so much thereof as dismissed that part of the petition seeking expungement of all references in petitioner’s institutional record to his placement in administrative segregation; motion denied to that extent and matter remitted to the Supreme Court to permit respondents to serve an answer within 30 days of this Court’s decision; and, as so modified, affirmed.